department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date uil date date dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number e mail address employer_identification_number legend l m x y dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion was set forth in our date letter an additional basis for our conclusion is set forth below this letter supplements our letter to you dated date facts government organization authorized by the state legislature you were incorporated under the x nonprofit corporation act on y by l a nine-county you operate as a purchasing alliance under the authority of a state statute the all of the members of your board_of directors are members of l and are county according to your articles of incorporation your purpose is to encourage community- focused health care delivery that improves the overall health and economic well being of the communities you serve to offer small_business and farm families a new option for healthcare coverage and to support l in fulfilling the obligations of grants received from the x department of health and other federal state and local_government entities commissioners from three of the nine counties that your serve community purchasing arrangements act you are a registered purchase alliance under applicable provisions of this law the purchasing alliance concept is being used statewide for the purpose of filling the gap between those who qualify for government subsidized programs and those who have adequate employer-sponsored insurance coverage the state statute permits a group of purchasers of any size to join together to negotiate with a licensed health plan for a community-focused product that is affordable to rural and small businesses including businesses of one and farm families the target population is the small employers particularly the working uninsured and under-insured employees and their dependents under the laws of the state of x except for a purchasing alliance farm families and businesses consisting of one person can only purchase health insurance in the individual market which does not offer guaranteed issue policies costs that currently face small businesses non-profits and farmers you serve small businesses industry farmers non-profits and local_government entities in nine counties in southwest x a mostly rural_area with many low-income residents thus you enable these employers to purchase health insurance that otherwise would not be available or affordable by the employers or by their employees employers at the rate of one percent of the premiums_paid and grants from the x department of health over a three-year period you expect that the administrative fees will comprise about percent of your total revenues and government grants will comprise about percent agreement with m a non-profit non-exempt health_maintenance_organization that is licensed by the state of x under the agreement which has a term of three years employees of your employer members may join m and may purchase the healthcare insurance offered by m which provides healthcare services performed by m’s network of healthcare providers your grant from the x department of health provides that you will develop a wellness and education plan for area businesses and clients you state that you operate a wellness program under which you provide regular health education for employers and their employees so that you can increase the wellness of employees and minimize medical_expenses your revenues come from two sources an administrative fee paid_by member in essence your objective is to develop a regional solution to today’s high health care in date you entered into a health care delivery program agreement the law requirements be organized and operated exclusively for certain purposes an organization described in sec_501 of the code must among other sec_1_501_c_3_-1 of the income_tax regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes b charitable ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest an organization that serves a private interest other than incidentally is not entitled to exemption under sec_501 thus although an organization’s operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption the word incidental has both qualitative and quantitative connotations for a benefit to be qualitatively incidental it must be a necessary concomitant of the activity which benefits the public at large that is the benefit to the public cannot be achieved without necessarily benefiting certain private individuals for example in revrul_70_186 1970_1_cb_128 an organization was formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public at large there necessarily was also significant benefit to the private individuals who owned lake front property in this ruling the irs determined that the private benefit was incidental in a qualitative sense stating the benefits to be derived from the organization’s activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization’s operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners there is also a quantitative connotation to the term incidental for example in revrul_76_152 1976_1_cb_151 a group of art patrons formed an organization to promote community understanding of modern art trends the organization selected modern art works of local artists for exhibit as its gallery which was open to the public and for possible sale if an art work was sold the gallery retained a commission of ten percent and paid the remainder to the artist in this ruling the irs concluded that since ninety percent of all sales proceeds are turned over to the individual artists such direct benefits are substantial and the organization’s provision of these benefits is not merely incidental to its other purposes and activities in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 of the code because the school’s activities conferred impermissible private benefit the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests rationale your primary activity consists of facilitating access to health insurance by your member employers and their employees you contract with m a health_maintenance_organization to offer your members and their employees and dependents access to health insurance at affordable rates many of your member employers primarily individual businesses and small employers could not afford to purchase health insurance for themselves or for their employees by pooling a large group of these employers and contracting with m you enable these employers to purchase health insurance for themselves and their employees and their dependents in return for these services your member employers pay you a fee of one percent of the premiums_paid thus you enable your members the owners of small businesses to purchase low-cost health insurance for its employees thereby reducing the business’ healthcare expenses and improving its profits by enabling a business to offer this benefit to its employees this enables the business to attract and retain qualified employees which also is likely to improve its profits this potential for improved profits constitutes a benefit to these businesses that is more than incidental thus similar to the organizations in revrul_70_186 supra revrul_76_152 supra and in american campaign academy v commissioner supra you violate the prohibition against impermissible private benefit in sec_1_501_c_3_-1 of the regulations the economic benefit that you provide to your members is no different than a purchasing alliance that enables small businesses to purchase any necessary product or service at a lower cost the fact that the services here consist of healthcare insurance does not change the conclusion that your activities result in providing your members with an impermissible private benefit contrary to the prohibition in the regulations conclusions based on all the facts and circumstances we conclude that your activities do not further an exempt_purpose under sec_1_501_c_3_-1 of the regulations therefore you do not operate exclusively for an exempt_purpose as required under sec_1_501_c_3_-1 accordingly you do not qualify for exemption under sec_501 of the code as an contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you organization described in sec_501 and you must file federal_income_tax returns should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within thirty days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if you do not protest this ruling in a timely manner it will be considered by the internal if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice if you decide to protest this ruling your protest statement should be sent to the address in the event this ruling becomes final it will be made available for public inspection internal_revenue_service se t eo ra t constitution ave n w washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as if you have any questions please contact the person whose name and telephone shown in the letter attached to notice you do not need to take any further action number are shown in the heading of this letter service we are sending a copy of this letter to your authorized representative in accordance with the power_of_attorney currently on file with the internal revenue steven b grodnitzky sincerely acting manager exempt_organizations technical group
